Citation Nr: 9928118	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-08 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the widow of a deceased veteran, who had 
active service in the Philippine Scouts from May 1938 to 
March 1945 and in the U.S. Army from March 1945 to June 1946; 
he died in August 1996.  This matter comes to the Board of 
Veterans' Appeals (Board) from rating determinations by the 
Manila Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

FINDINGS OF FACT

1.  The veteran died in August 1996 at home at the age of 78 
due to esophageal cancer.  

2.  Esophageal cancer was not shown to be present at any time 
during the veteran's military service or for many years 
afterward.  

3.  A service-connected disability neither caused nor 
contributed to the veteran's death.  


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is not established.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection can be granted for any disability 
resulting from disease or injury incurred in or aggravated 
during active military service in wartime or peacetime.  
38 U.S.C.A §§ 1110, 1131 (West 1991).  Service connection can 
also be granted for a malignant tumor if it becomes manifest 
to a degree of 10 percent within one year of separation from 
active service.  38 U.S.C.A. §§ 1101(3), 1112(a)(3), 1137 
(West 1991 & Supp. 1999).  Additionally, service connection 
may be granted for disability which is proximately due to or 
the result of a service-connected disability.  38 C.F.R. 
§ 3.310(a)(1998).  

To establish service connection for the cause of a veteran's 
death, the evidence must establish that a service-connected 
disease or injury either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(1998).  

The aforementioned may be established factually by medical 
evidence, competent lay evidence, or both.  38 C.F.R. 
§ 3.307(b).  In general, lay witnesses, such as the 
appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  

In the present case, the veteran died on August [redacted], 
1996, at the age of 78.  He was at home and without any medical 
attendance at that time.  According to the Certificate of 
Death, he died as a result of cardiorespiratory arrest due to 
far advanced pulmonary tuberculosis (PTB).  The Medical 
Officer who signed the death certificate indicated that he 
had not personally attended the deceased; and no autopsy was 
performed.  This Medical Officer later stated in writing 
(April 1997) that his identification of the underlying cause 
of death on the death certificate was based solely on 
statements made to him by the veteran's daughter that her 
father had died as a result of far advanced PTB.  

During his lifetime, the veteran was service connected for 
moderately advanced inactive bilateral PTB with 
bronchiectasis, rated 60 percent disabling from May 1970, and 
an appendectomy scar, rated at the noncompensable level from 
October 1950.  He was also rated permanently and totally 
disabled for pension purposes due to nonservice-connected 
disabilities from December 1982, and he was in receipt of 
special monthly pension on account of his need for the 
regular aid and attendance of another individual due to his 
nonservice-connected blindness.  

A longitudinal review of the evidentiary record discloses 
that the service-connected PTB had been completely arrested 
and inactive since April 1963.  See, e.g., Board decisions 
dated in July 1972 and January 1974; and RO Rating Decision 
dated in February 1989.  

In October 1996, M.A. Lim, M.D., certified that the veteran 
had been under his care with a diagnosis of far advanced PTB.  
However, when the relevant medical records were obtained from 
Dr. Lim, they did not confirm this assertion.  Instead, the 
veteran was shown to have sought treatment from Dr. Lim in 
June 1996 for complaints of a productive cough for three days 
and paroxysmal coughing at night.  Dr. Lim noted a history of 
PTB with continuing follow-up care.  On a follow-up office 
visit in July 1996, the veteran still complained of coughing, 
and Dr. Lim noted that recent chest X-ray had disclosed 
minimal to moderate PTB, with activity undetermined; he 
suggested a sputum examination for PTB which apparently was 
never obtained due to the veteran's death.  According to 
these medical treatment records, at no time did Dr. Lim 
establish that the veteran's PTB had reactivated.  

Later in July 1996, the veteran was admitted to a private 
hospital complaining of a 11/2 month history of difficulty in 
swallowing food associated with nausea which had persisted 
despite a normal laryngoscopy.  On physical examination, the 
veteran's breath sounds were clear on auscultation with no 
rales or wheezes.  A CT scan of the neck and upper thorax 
disclosed a malignant process involving the esophagus with 
superior mediastinal and paratracheal lymphadenopathies.  The 
impression was esophageal cancer.  The veteran was then 
discharged with final diagnoses of a paraesophageal mass and 
moderately advanced PTB.  The veteran's treating physician at 
the time, R.C. Lacanilao, M.D., later reported in an October 
1996 letter that a biopsy had been scheduled, but was 
canceled due to medical contraindications, after which the 
veteran was discharged unimproved.  Dr. Lacanilao was also 
under the mistaken (or at least undocumented) impression that 
the veteran was being actively treated for far advanced PTB 
at that time.  

The veteran apparently neither sought nor received any 
further medical treatment prior to his death at home on 
August [redacted], 1996.  

In March 1997, the July 1996 chest X-ray films referenced by 
Dr. Lim were reviewed by VA medical personnel and compared 
with earlier films dating from January 1996.  It was reported 
that the films disclosed moderately advanced bilateral upper 
lobe infiltrates with pulmonary emphysema, stable between 
January and July 1996, i.e., with no evidence of renewed 
activity.  

The TB Medical Board at the RO reviewed all of the relevant 
clinical evidence in May 1997 and concluded that the veteran 
had moderately advanced bilateral PTB with no evidence of 
activity at the time of his death.  

Subsequently, in January 1999, the entire claims file was 
reviewed by a VA physician who concluded that it was unlikely 
that the service-connected PTB was the cause of the veteran's 
death, nor did it contribute to or hasten his death.  It was 
observed by that physician that the clinical evidence from 
1996 showed findings compatible with an esophageal cancer and 
that the veteran's PTB affected mainly the upper lung fields 
with residual pleural thickening - "findings not enough to 
cause [his] death."  She also noted that his lung findings 
were normal in July 1996, and that the terminal hospital 
records revealed clear breath sounds on auscultation, further 
reinforcing "that the lungs w[ere] not much of a problem."  

Esophageal cancer or an esophageal mass is not shown by 
competent medical evidence to have been present at any time 
during the veteran's military service or for many years 
thereafter.  

Based on a review of all the relevant evidence, summarized 
above, the Board concludes that entitlement to service 
connection for the cause of the veteran's death has not been 
established.  Although the death certificate stated that the 
veteran died due to PTB, it is clear from the Medical 
Officer's subsequent letter that he signed the death 
certificate based solely on statements made to him by the 
veteran's daughter that he died as a result of PTB.  As a 
layperson without medical training, the veteran's daughter is 
obviously not competent to make such a medical judgment.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet.App. 91 (1993).  Moreover, the Board cannot 
entirely overlook the self-serving nature of the daughter's 
report to the Medical Officer, who had not personally seen or 
treated the veteran prior to his death.  

Likewise, although Drs. Lim and Lacanilao both reported, or 
at least seemed to be under the impression, that the veteran 
was being treated for active far advanced PTB immediately 
prior to his death, these assertions are flatly contradicted 
by the relevant medical treatment records and X-ray studies.  
The weight of the evidence firmly indicates that the 
veteran's service-connected PTB had been completely arrested 
and inactive since at least April 1963, and that it was never 
more than moderately advanced in any case.  

The well-informed medical opinions by the TB Medical Board 
and a VA physician in January 1999 are far more credible and 
probative than the severely deficient death certificate.  
This medical opinion makes clear that the service-connected 
PTB neither caused nor contributed to or hastened the 
veteran's death, probably from esophageal cancer.  Moreover, 
esophageal cancer would constitute an overwhelming cause of 
death under the circumstances shown to exist in this case, 
i.e., the veteran's death was unavoidable regardless of any 
coexisting condition.  Furthermore, as the VA physician 
concluded, the long inactive PTB would not have undermined 
the veteran's health or generally weakened him so as to 
accelerate his death.  

Finally, it is not shown, nor has it been contended, that the 
fatal esophageal cancer was related in any way either to the 
veteran's active service so many years prior to his death or 
to a service-connected disability.  The service-connected 
appendectomy scar is likewise not shown to have caused or 
contributed to the veteran's death.   


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

